  Case 15-34550         Doc 60     Filed 11/28/18 Entered 11/28/18 09:19:44              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34550
         GEANENE BALENTINE

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/09/2015.

         2) The plan was confirmed on 01/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 05/21/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34550              Doc 60          Filed 11/28/18 Entered 11/28/18 09:19:44                      Desc Main
                                               Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                     $10,918.00
          Less amount refunded to debtor                                    $9.91

NET RECEIPTS:                                                                                             $10,908.09


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                          $4,000.00
    Court Costs                                                                        $0.00
    Trustee Expenses & Compensation                                                  $491.31
    Other                                                                            $380.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,871.31

Attorney fees paid and disclosed by debtor:                              $0.00


Scheduled Creditors:
Creditor                                                Claim         Claim            Claim        Principal      Int.
Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC                       Unsecured      1,045.00       1,414.94         1,414.94        476.31        0.00
BROADWAY LOAN CO                          Unsecured      1,755.05       1,992.05         1,992.05        670.58        0.00
CAPITAL ONE AUTO FINANCE                  Unsecured      8,683.00            NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE                  Secured       15,625.00     24,834.13        24,834.13            0.00       0.00
ENHANCED RECOVERY CO L                    Unsecured         222.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L                    Unsecured         193.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L                    Unsecured          53.00           NA               NA            0.00       0.00
EOS CCA                                   Unsecured         327.00           NA               NA            0.00       0.00
ER Solutions/Convergent Outsourcing, IN   Unsecured         327.00           NA               NA            0.00       0.00
ILLINOIS LENDING CORP                     Unsecured            NA       1,557.49         1,557.49        524.29        0.00
NATIONAL CREDIT                           Unsecured      2,197.00            NA               NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC                 Unsecured      1,755.05         863.95           863.95        281.40        0.00
PAUL D LAWENT                             Unsecured         862.80           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO               Unsecured         125.00        209.10           209.10          70.39       0.00
QUANTUM3 GROUP LLC                        Unsecured            NA         500.25           500.25        168.40        0.00
RENT RECOVER                              Unsecured         242.00           NA               NA            0.00       0.00
WELLS FARGO AUTO FINANCE                  Unsecured     10,502.00     11,423.40        11,423.40       3,845.41        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34550         Doc 60      Filed 11/28/18 Entered 11/28/18 09:19:44                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $24,834.13                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $24,834.13                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,961.18          $6,036.78              $0.00


Disbursements:

         Expenses of Administration                             $4,871.31
         Disbursements to Creditors                             $6,036.78

TOTAL DISBURSEMENTS :                                                                      $10,908.09


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/28/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
